10861960DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 8 of U.S. Patent No. 10,861,960. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is generic compared to the conflicting paten claim; that is, the conflicting claim in the patent falls entirely within the scope of the application claim because “forming an insulating material…wherein a portion of the fin protrudes above the insulating material” in claim 1 of the application is broader than the patent’s two-step process of “forming an insulating material…recessing the insulating material…wherein…a portion of the fin protrudes above the [insulating material]”. Furthermore, the “irradiated layer” followed by its removal in the application claim is inherent to the “trimming process” of the patent because an irradiated layer would be formed by “irradiating the upper portion of the fin with electrons” and only its removal would result “to reduce a width of the upper portion of the fin”.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,861,284 in view of Cheng et al. (US Pub. 2018/0247938). 
The patent claim is silent with respect to “forming a first gate over the thinned fin and forming a second gate over the second fin”.
Cheng teaches a similar method (Figs. 18-20; para. 0123-0136) including forming gate electrodes (200/210/220) over fins (115).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a gate structure as shown by Cheng within the device of the patent to arrive at the claimed invention as gate structures would be needed for device operation.
Claims 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18, and 19 of U.S. Patent No. 11,437,498. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting patent claim falls entirely within the scope of the application claim; that is, “oxidizing…performed…by scanning the semiconductor fin one or more times with an electron beam” falls within the scope of “irradiating…with an electron beam”.
17/872,531 (Instant Application)
US 10,861,284 (Patent)
1. A method of forming a semiconductor device, the method comprising:
1. A method comprising: 
1. forming a first fin on a substrate; 
1. forming a fin on a substrate; 
1. forming an insulating material adjacent the first fin, wherein a first portion of the first fin protrudes above the insulating material;
1. forming an insulating material over the fin; recessing the insulating material to form an isolation region surrounding the fin, wherein an upper portion of the fin protrudes above the isolation region; 
1. irradiating the first portion of the first fin with electrons to form an irradiated layer, wherein an upper part of the first portion is irradiated with more electrons than a lower part of the first portion; after removing the irradiated layer
1. performing a trimming process to reduce a width of the upper portion of the fin; wherein performing the trimming process comprises irradiating the upper portion of the fin with electrons; and 
1. forming a gate structure extending over the insulating material and the thinned fin.
1. forming a gate structure extending over the isolation region and the upper portion of the fin.
2. wherein the irradiating with electrons oxidizes sidewalls of the first portion.
4. wherein irradiating the upper portion of the fin with electrons oxidizes the material of the upper portion of the fin to form an oxide.
3. wherein sidewalls of the thinned fin are tapered.
8. wherein after performing the trimming process, the upper portion of the fin has a tapered profile.


17/872,531 (Instant Application)
US 10,861,284 (Patent)
8. A method of forming a semiconductor device, the method comprising:
17. A method, comprising: 
8. forming a first fin and a second fin protruding from a substrate;
17. forming first semiconductor fins on a first region of a substrate and second semiconductor fins on a second region of the substrate;
8. forming an isolation region adjacent opposing sidewalls of the first fin and adjacent opposing sidewalls of the second fin, an exposed portion of first fin and an exposed portion of the second fin protruding above an upper surface of the isolation region;
17. forming an isolation region surrounding the first semiconductor fins and surrounding the second semiconductor fins;
8. forming a mask over the exposed portion of the second fin;
17. forming a mask over the first region and the second region; patterning the mask to expose the first semiconductor fins of the first region; 
8. irradiating the exposed portion of the first fin with an electron beam while the mask is over the exposed portion of the second fin, wherein a thickness of an irradiated layer adjacent the isolation region is less than a thickness of the irradiated layer at a point further away from the isolation region; removing the irradiated layer to form a thinned fin; removing the mask; and
17. exposing the first semiconductor fins to an electron beam; and removing the mask, wherein after removing the mask the first semiconductor fins have a smaller width than the second semiconductor fins.
8. forming a first gate over the thinned fin and forming a second gate over the second fin.
<feature obvious as described above>


17/872,531 (Instant Application)
US 11,437,498 (Patent)
15. A method of forming a semiconductor device, the method comprising: 
15. forming a first semiconductor fin in a first region of a substrate and a second semiconductor fin in a second region of the substrate; 
16. A method of forming a semiconductor device, the method comprising: 
16. forming a first semiconductor fin in a first region of a substrate and a second semiconductor fin in a second region of the substrate; 
15. forming an isolation region surrounding the first semiconductor fin and surrounding the second semiconductor fin, the first semiconductor fin and the second semiconductor fin protruding above the isolation region; 
16. forming an isolation region surrounding the first semiconductor fin and surrounding the second semiconductor fin; 
15. forming a mask over the first semiconductor fin in the first region, wherein the second semiconductor fin in the second region is exposed; 
16. forming a patterned mask over the first semiconductor fin in the first region, wherein the second semiconductor fin in the second region is exposed;
15. irradiating the second semiconductor fin with an electron beam to form an oxidized layer, wherein a first thickness of the oxidized layer adjacent the isolation region is less than a second thickness of the oxidized layer at a top of the second semiconductor fin; 
16. wherein irradiating is performed by scanning the second semiconductor fin a plurality of times with the electron beam.
16. oxidizing the second semiconductor fin to form an oxidized layer, wherein a thickness of the oxidized layer increases as the oxidized layer extends away from the isolation region, wherein oxidizing the second semiconductor fin is performed at least in part by scanning the second semiconductor fin one more times with an electron beam;
15. removing the oxidized layer; 
16. removing the oxidized layer;
15. removing the mask, wherein after removing the mask and after removing the oxidized layer the first semiconductor fin has a greater width than the second semiconductor fin; and 
16. removing the patterned mask, wherein after removing the patterned mask and after removing the oxidized layer the first semiconductor fin has a greater width than the second semiconductor fin; and 
15. forming a first gate structure over the first semiconductor fin and a second gate structure over the second semiconductor fin.
16. forming a first gate structure over the first semiconductor fin and a second gate structure over the second semiconductor fin.
17. wherein, after removing the oxidized layer, the second semiconductor fin has an upper width between 3 nm and 7 nm and a lower width between 4 nm and 8 nm.
18. after removing the oxidized layer, the second semiconductor fin has an upper width between 3 nm and 7 nm and a lower width between 4nm and 8 nm
18. wherein the first semiconductor fin and the second semiconductor fin have different conductivity types.
19. wherein the first semiconductor fin comprises a first semiconductor material and wherein the second semiconductor fin comprises a second semiconductor material different than the first semiconductor material.
19. wherein the first semiconductor fin comprises a first semiconductor material and wherein the second semiconductor fin comprises a second semiconductor material different than the first semiconductor material.



Allowable Subject Matter
Claims 4-7, 9-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOLLY K REIDA/               Examiner, Art Unit 2816